Citation Nr: 0425274	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  00-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran had active military service from June 1973 to 
August 1974.  

This matter arises from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to a total 
disability evaluation based on individual unemployability.  
The veteran was afforded a personal hearing at the RO before 
the undersigned veterans law judge in June 2001.  A copy of 
the transcript from that hearing is associated with the 
claims folder.

The Board remanded the matter in August 2001 to obtain 
additional information and cure certain due process defects.  
The matter was returned to the Board in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service-connected bilateral pes 
planus prevents him from working.  He states that the pain in 
his feet ranges between 5 and 8 on a scale of 1 to 10.  He 
maintains that his foot disability hinders him from standing 
for prolonged periods, and that the pain and inability to 
stand for prolonged periods interferes with his ability to 
work as a painter.  The veteran says he has not worked since 
the 1980s.  He recalls being fired from jobs because of his 
difficulty with standing and taking excessive sick leave due 
to foot pain.  He does not believe that vocational 
rehabilitation would benefit him because he is a blue-collar 
worker by nature.  

In its August 2001 Remand, the Board noted that the report of 
an October 1999 VA orthopedic examination did not address the 
question of how the veteran's service-connected bilateral pes 
planus impacted his ability to secure and/or follow 
substantially gainful employment.  The RO was asked to review 
the evidence received on remand, to include records from the 
Social Security Administration, and consider whether an 
additional examination was needed to determine the veteran's 
employability due solely to his service-connected disability.  
This was not accomplished and, for that matter, the Board 
finds such a medical opinion would be helpful.  The status of 
a disability is a medical determination which must be made 
from the records, without resort to independent medical 
judgment by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his service-connected 
bilateral pes planus.  The examiner 
should be asked to render an opinion as 
to the impact of the veteran's service-
connected disability on his industrial 
capabilities, and specifically, whether 
the veteran's service-connected pes 
planus, to the exclusion of age and the 
existence or degree of non-service-
connected disabilities, prevents 
employment.  The claims folder should be 
available for review in conjunction with 
the examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.

2.  Following completion of the 
foregoing, the RO should review the 
entire evidentiary record in order to 
determine whether the veteran is entitled 
to a total rating based on individual 
unemployability due to his service- 
connected disabilities.  A determination 
should be made whether the case should be 
referred to the Director of Compensation 
and Pension for extra-schedular 
consideration.  See 38 C.F.R. § 4.16(b).  
If the determination remains unfavorable 
to the veteran in any way, the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the March 2004 
SSOC, and discussion of all pertinent 
laws and regulations.  Allow an 
appropriate period of time for response.  

The case should be returned to the Board.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2003).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


